       Case 5:20-cv-03556-BLF Document 104-1 Filed 03/01/21 Page 1 of 3




 1   David Boies*                                 Carol L. O’Keefe*
     dboies@bsfllp.com                            cokeefe@koreintillery.com
 2   BOIES SCHILLER FLEXNER LLP                   KOREIN TILLERY LLC
     333 Main Street                              505 North Seventh St., Suite 3600
 3
     Armonk, NY 10504                             St. Louis, Missouri 63101-1625
 4   Tel.: (914) 749-8200 / Fax: (914) 749-8300   Tel.: (314) 241-4844 / Fax: (314) 241-3525

 5   Philip C. Korologos*                         Robert J. Gralewski, Jr. (196410)
     pkorologos@bsfllp.com                        bgralewski@kmllp.com
 6   BOIES SCHILLER FLEXNER LLP                   Samantha L. Greenberg (327224)
     55 Hudson Yards, 20th Floor                  sgreenberg@kmllp.com
 7
     New York, New York 10001                     KIRBY McINERNEY LLP
 8   Tel.: (212) 446-2300 / Fax: (212) 446-2350   600 B Street, Suite 2110
                                                  San Diego, CA 92101
 9   Sophia M. Rios (305801)                      Tel.: (619) 784-1442
     srios@bm.net
10   BERGER MONTAGUE PC                           Dennis Stewart (99152)
     12544 High Bluff Drive, Suite 340            dstewart@gustafsongluek.com
11
     San Diego, CA 92130                          GUSTAFSON GLUEK PLLC
12   Tel: (619) 489-0300 / Fax: (215) 875-4604    600 B Street
                                                  17th Floor
13   Eric L. Cramer*                              San Diego, CA 92101
     ecramer@bm.net                               Tel.: (619) 595-3299
14   Michael C. Dell’Angelo*
15   mdellangelo@bm.net                           Daniel E. Gustafson*
     Caitlin G. Coslett*                          dgustafson@gustafsongluek.com
16   ccoslett@bm.net                              Daniel C. Hedlund
     Patrick F. Madden*                           dhedlund@gustafsongluek.com
17   pmadden@bm.net                               Daniel J. Nordin
     Michaela Wallin*                             dnordin@gustafsongluek.com
18   mwallin@bm.net                               lwang@gustafsongluek.com
19   BERGER MONTAGUE PC                           Ling S. Wang
     1818 Market Street, Suite 3600               lwang@gustafsongluek.com
20   Philadelphia, PA 19103                       GUSTAFSON GLUEK PLLC
     Tel: (215) 875-3000 / Fax: (215) 875-4604    Canadian Pacific Plaza
21                                                120 South Sixth Street, Suite 2600
     George A. Zelcs*                             Minneapolis, MN 55402
22   gzelcs@koreintillery.com                     Tel.: (612) 333-8844
23   Robert E. Litan*
     rlitan@koreintillery.com                     * Pro Hac Vice
24   KOREIN TILLERY LLC
     205 North Michigan Ave., Suite 1950          Counsel for Publisher Plaintiffs
25   Chicago, Illinois 60601
     Tel.: (312) 641-9760 / Fax: (312) 641-9751
26

27

28
     ATTESTATION RE MOTION FOR                                  Case No.: 5:20-cv-03556-BLF
     INTERIM CO-LEAD COUNSEL AND
     DECLS
      Case 5:20-cv-03556-BLF Document 104-1 Filed 03/01/21 Page 2 of 3




 1                         UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF CALIFORNIA
 2                               SAN JOSE DIVISION
 3   In re GOOGLE DIGITAL ADVERTISING         No.: 5:20-cv-03556-BLF
 4   ANTITRUST LITIGATION
                                              FILER’S ATTESTATION
 5                                            REGARDING SIGNATURES
                                              PURSUANT TO LOCAL RULE 5-
 6                                            1(i)(3) FOR PUBLISHER PLAINTIFFS’
                                              AMENDED NOTICE OF MOTION
 7
                                              FOR APPOINTMENT OF INTERIM
 8                                            CO-LEAD CLASS COUNSEL
                                              PURSUANT TO FED. R. CIV. P.
 9                                            23(g)(3)
     SWEEPSTAKES TODAY, LLC,                  No. 5:20-cv-008984-BLF
10              Plaintiff,
          v.
11
     GOOGLE LLC, et al.,
12              Defendants.
     GENIUS MEDIA GROUP, INC., et al.,        No. 5:20-cv-09092-BLF
13              Plaintiffs,
          v.
14   ALPHABET INC., et al.,
15              Defendants.
     STERLING INTERNATIONAL                   No. 5:20-cv-09321-BLF
16   CONSULTING GROUP,
                Plaintiff,
17        v.
     GOOGLE LLC,
18
                Defendant.
19   MARK J. ASTARITA,                        No. 5:21-cv-00022-BLF
                Plaintiff,
20        v.
     GOOGLE LLC, et al.,
21              Defendants.
22   JLASALLE ENTERPRISES LLC,                No. 5:21-cv-00748-BLF
                Plaintiff,
23        v.
     GOOGLE LLC,
24              Defendant.
     MIKULA WEB SOLUTIONS, INC.,              No. 5:21-cv-00810-BLF
25              Plaintiff,
26        v.
     GOOGLE LLC,
27              Defendant.

28
     ATTESTATION RE MOTION FOR                            Case No.: 5:20-cv-03556-BLF
     INTERIM CO-LEAD COUNSEL AND
     DECLS
       Case 5:20-cv-03556-BLF Document 104-1 Filed 03/01/21 Page 3 of 3




 1                                      FILER’S ATTESTATION

 2          Pursuant to Civil L.R. 5-1(i)(3), regarding signatures, I, Philip C. Korologos attest that

 3   concurrence in the filing of:

 4          PUBLISHER PLAINTIFFS’ AMENDED NOTICE OF MOTION FOR APPOINTMENT

 5   OF INTERIM CO-LEAD CLASS COUNSEL PURSUANT TO FED. R. CIV. P. 23(g)(3)

 6
            has been obtained from each of the other signatories.
 7

 8
     Dated: March 1, 2021                          /s/ Philip C. Korologos
 9                                                 Philip C. Korologos
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     ATTESTATION RE MOTION FOR                         1                  Case No.: 5:20-cv-03556-BLF
     INTERIM CO-LEAD COUNSEL AND
     DECLS
